The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 14-16 recite that “the transfer robot assembly includes a first … arm and a second … arm configured to adjust the position of the … platform in a vertical … and a horizontal direction”. It is not clear if this is intended to mean that the first and second arms can collectively adjust the vertical and horizontal position of the platform, if either or both arm(s) individually can do so, or if one arm can adjust the platform only vertically while the other arm can adjust the platform only horizontally.
 Further, lines 17-19 of claim 1 recite that the “assembly is configured to raise and lower the … platform to adjust a position of the … platform in the vertical direction and … in the horizontal direction”. It is not clear what, if any, additional limitation this recitation imparts to the claim, as it appears to merely repeat, with slightly different terminology, the limitation noted above in lines 14-16. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 15-18 (as best understood in light of the rejection under 35 U.S.C. 112(b) set forth above) are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al (US 10,278,501 or corresponding US 2015/0311102) in view of Genov et al (US 6,142,722) and Smith et al (US 2008/0206036), all previously cited.
Weiss shows an atmosphere-to-vacuum (ATV) transfer module 105 for a substrate processing tool 100, the ATV transfer module comprising:
a first side configured to interface with at least one loading station 110; a transfer robot assembly 105R arranged within the ATV transfer module, wherein the transfer robot assembly is configured to transfer substrates between the at least one loading station and at least one load lock 104 arranged between the ATV transfer module and a vacuum transfer module (VTM) 108; and

Weiss does not show the transfer robot assembly 105R to include a transfer robot platform configured to support a transfer robot, wherein the transfer robot is mounted on the platform, wherein the transfer robot assembly includes a first robot alignment arm and a second robot alignment arm configured to adjust the position of the transfer robot platform in a vertical direction and a horizontal direction, and wherein the transfer robot assembly is configured to (i) raise and lower the transfer robot platform to adjust a position of the transfer robot platform in the vertical direction and (ii) adjust the position of the transfer robot platform in the horizontal direction.
However, Weiss discloses that robot 105R may be “any suitable robot type” and would inherently need horizontal and vertical movement capabilities in order to reach the plurality of load locks, which are horizontally and vertically spaced, as shown in Figs. 1 and 2A-2C (note col. 4:23-39).
Genov shows a similar front end module of a substrate processing system, wherein a transfer robot assembly 78 includes (Figs. 17-18 embodiment) a transfer robot platform 101 configured to support a transfer robot 87, wherein the transfer robot assembly is configured to (i) raise and lower the transfer robot platform to adjust a position of the transfer robot platform in a vertical direction and (ii) adjust the position of the transfer robot platform in a horizontal direction. Genov further shows the transfer robot assembly to include a first robot alignment arm 80 and a second robot alignment 
Additionally, Smith shows a similar substrate transfer module wherein a transfer robot 114 is arranged within transfer chamber 102 for transferring substrates between a front end 112 and an array of vertically and horizontally arranged load lock chambers 105, wherein the robot has first and second arms (not separately identified but readily apparent in the figures) providing horizontal and vertical motion to an end effector 118 thereof, as seen in at least Fig. 4. Note par. [0035] discloses the robot may have multi-axis arms and more than six degrees of freedom. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Weiss such that the transfer robot assembly included a transfer robot platform configured to support a transfer robot, wherein the transfer robot was mounted on the platform, wherein the transfer robot assembly 
Furthermore, even if the above-noted interpretation of Genov’s first and second arms is deemed insufficient to support the rejection by itself (and/or the claim is further amended in such a manner as to clearly define over such an interpretation), it would have been obvious to have additionally modified the transfer robot assembly of Weiss with the first and second horizontally and vertically positionable arms of Smith, as this would merely be the simple substitution of one known and alternate equivalent type of robotic arm for another, for use in the same environment and for the same purpose.
Re claims 2-4, although Weiss does not disclose the percentage of the load lock which is located within the interior volume of the ATV to be at least approximately 30%, 50% or 70%, it nevertheless would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Weiss such that the percentage of the load lock that was located within the ATV corresponded to such percentages, as it has been held that where the general conditions of a claim are met, 
Re claim 5, the ATV transfer module of Weiss is a factory interface (col. 3:58), which corresponds to an EFEM.
Re claim 6, as noted above, the load lock of Weiss includes upper and lower load locks arranged one above the other (Figs. 2a-c, col. 4:30-39).
Re claim 7, Weiss does not show the at least one loading station to include first and second stations arranged one above the other.
However, as noted above, Genov further shows in Figs. 3-4 a plurality of horizontally spaced loading stations 81-84 that each include a plurality of vertically spaced stations arranged one above the other.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Weiss by providing the at least one loading station with first and second stations arranged vertically one above the other, as taught by Genov, to increase the capacity of the loading station without enlarging its footprint, especially since the robot 105R of Weiss would inherently have vertical movement capability in order to access the vertically arranged load locks, as noted above.
Re claim 8, the transfer robot assembly of Weiss accesses both the upper and lower load locks (col. 4:23-29).
Re claim 15, Genov further shows the transfer robot to include an arm having an arm segment 102 and an end effector 66” (Fig. 18). It would have been an obvious 
Re claim 16, Weiss shows a substrate processing tool 100 including the ATV transfer module 105 of claim 1 and the VTM 108.
Re claim 17, the VTM of Weiss includes three process modules 103A-C arranged on a first side of the VTM and three process modules 103D-F arranged on a second side of the VTM opposite the first side, as broadly claimed (Fig. 1).
Re claim 18, Weiss does not show the process modules to be arranged in a vertically stacked configuration. However, Smith further shows the VTM 104 to include a plurality of process modules 106 arranged in a vertically stacked configuration.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have additionally modified the apparatus of Weiss by arranging the plurality of process chambers in a vertically stacked configuration, as taught by Smith, to increase the throughput of the system without enlarging its footprint, especially since the vacuum transfer robot 109 of Weiss would inherently have vertical movement capability in order to access the vertically arranged load locks.

Applicant's arguments filed 1/05/21 have been fully considered but they are not persuasive. Applicant argues that the first and second robot alignment arms of Genov are not configured to adjust the transfer robot platform in a vertical direction. This is not persuasive. As indicated above, Genov is considered to teach such arms, at least to the extent the limitation is broadly and indefinitely recited. Furthermore, as also noted above, even if Genov per se.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/James Keenan/
Primary Examiner
Art Unit 3652

3/04/21